DETAILED ACTION
This action is in response to an amendment filed on January 26, 2021 for the application of Muroyama et al., for an “Active firmware replacement in storage system and in storage controller, and computer-readable recording medium having stored therein program for active firmware replacement in controlling storage” filed on October 29, 2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-13 are pending in the application. 
Claims 1-13 are allowed. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
After a complete search of all the relevant prior art the examiner has determined the claims are in condition for allowance. The following limitations when viewed in combination with the remainder of the claim as a whole place this application in condition for allowance. 
As per independent claims 1, 6, and 10, the examiner finds the novel and non obvious feature of claims, when read as whole to be a second storage device that is communicably connected to the first storage device and that performs a process through the first storage device in response to an access request from the host device, wherein, the first storage device comprises a first storage controller and a second storage controller, the first storage controller and the second controller being redundantly connected to the host device; the first storage controller and the second controller are redundantly connected to the second storage device; before the first storage controller disconnects a connection from the second storage device to carry out active program replacement, the first storage controller confirms a communication state between the second storage controller and the second storage device; and in a case where an abnormality is detected in the communication state between the second storage controller and the second storage device, the active program replacement of the first storage controller is prohibited.
The closest prior art is Kai (U.S. PGPUB 20080184217), which was cited in the previous office action mailed on November 10, 2020. 
Kai teaches a first storage controller and the second controller are redundantly connected to the second storage device ([0032]-[0036]); and in a case where an abnormality is detected in the communication state between the second storage controller and the second storage device, the active program replacement of the first storage controller is prohibited ([0043]). However, Kai of prior art fail to teach the limitations as recited in claims 1, 6, and 10. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113